DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
(a) the third distance, referred to in claim 1 and in the specification, page 14, lines 4-5, among other locations in the specification, is not shown in the drawings.  Figure 3 or Figure 4 may be suitable drawings to show the third distance.
(b) Is Figure 44 prior art or related art?  Compare with applicants’ specification, page 28, line 14 – page 29, l. 22.  Please label.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities:
Page 34, line 16: Change “retract” to “etch”.
Page 34, line 22: Change “retracted” to “etched”.
Page 35, line 1: Change “retracted” to “etched”.
Page 37, line 4: Change “retracted” to “etched”.
Page 38, line 19: Change “retraction” to “etched”.
Page 50, line 4: Change “retracted” to “etched”.
Page 52, line 21 – page 53, line 1: Check the translation of these lines.  The current translation is awkward.
Page 57, line 15: Change “retracted” to “etched”.
Page 57, line 21: Change “have retracted” to “have been removed”.
Page 59, line 5: Change “retracted” to “removed”.
The abstract of the disclosure is objected to because of the following informality: In line 4: Delete “, are formed”.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Objections
Claims 5-8 and 12-20 are objected to because of the following informalities:
Claim 5, lines 2-3: These lines refer to a third mask and a fourth mask.  However, claim 5 does not define first and second masks, nor do claims 1 or 3, which claim 5 depends from.  Because a first mask and a second mask have not been defined, this leaves open a question as to whether they exist.  For these reasons, claim 5 is objected to.
Claim 6, line 4: Change “protruding” to “exposing”.
Claim 7 is objected to for depending from objected-to base claim 6.
Claim 8, line 18: Change “protruding” to “exposing”.
Claim 12, lines 4-5: Provide antecedent basis for “the plurality of hard masks”.
Claims 13 and 14 are objected to for depending from objected-to base claim 12.
Claim 13, line 8: Change “protruding” to “exposing”.
Claim 15, line 1: Change “A first fin” to “a first fin”.
Claims 16-20 are objected to for depending from objected-to base claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 5: Claim 5 lines 2-3 refer to a third mask and a fourth mask.  However, claim 5 does not define first and second masks, nor do claims 1 or 3, which claim 5 depends from.  Because a first mask and a second mask have not been defined, this leaves open a question as to whether they exist.  For these reasons, claim 5 is rejected as indefinite.
Regarding claim 12: This claim refers to “the plurality of hard masks” in lines 4-5.  However, the plurality of hard masks has not been defined in claim 12 nor in claim 8, which claim 12 depends from.  Because the plurality of hard masks has not been defined, claim 12 is rejected as indefinite.  Claims 13 and 14 are rejected for depending from a rejected base claim, claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sun, U.S. Pat. Pub. No. 2019/0096993, Figures 12-23.
Sun Figures 12-14:

    PNG
    media_image1.png
    214
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    247
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    211
    573
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    253
    531
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    216
    566
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    214
    569
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    287
    531
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    284
    532
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    285
    533
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    286
    532
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    252
    529
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    211
    569
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    291
    530
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    283
    532
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    254
    531
    media_image15.png
    Greyscale




    PNG
    media_image16.png
    234
    529
    media_image16.png
    Greyscale

Regarding claim 8:  Sun Figures 12-23 (I—I’ portion) disclose a method for manufacturing a semiconductor device 10comprising: (a) forming a plurality of fins (112) extending in a first direction in plan view and arranged in a second direction intersecting with the first direction, on a semiconductor substrate (3);  15(b) embedding a first insulating film (115) between the plurality of fins (112); (c) after the (b), forming a resist pattern (30) to selectively cover a part of the plurality of fins (112) and a part of the first insulating film (115) embedded between the plurality of fins (112);  20(d) after the (c), etching the first insulating film (116) and the plurality of fins (112) exposed from the resist pattern (30); (e) after the (d), removing the resist pattern (30);  71(f) after the (e), forming a second insulating film (136) in a region where the first insulating film (115) and the plurality of fins (112) are etched; and (g) after the (f), protruding/exposing upper portions of the 5plurality of fins (112) from the first insulating film (115) and the second insulating film (136) such that a position of upper surface of each of the first insulating film (115) and the second insulating film (136) is lower than a position of an upper surface of each of the plurality of fins (112), 10wherein the plurality of fins (112) include a first fin (left fin (112)), a second fin (middle left fin (112)) adjacent to the first fin (left fin 
Regarding claim 9, which depends from claim 8: Sun discloses that in a case that the position of the upper surface of the first insulating film (115) formed between the first fin and the 10second fin is H1, the position of the upper surface of the first insulating film (115) formed between the second fin and the third fin is H2, and the position of the upper surface of the second insulating film (136) formed between the third fin and the fourth fin is H3, an absolute value of (H2-H1) is smaller than an absolute 15value of (H3-H2).  See Sun Figure 23 (showing H1 and H2 at the same level, and H3 as higher than H1 or H2).
Regarding claim 11, which depends from claim 8: Sun discloses that a part of the semiconductor substrate (3) is etched such that the plurality of fins (112) targeted for etching are not left.  See Sun Figure 21B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, and further in view of Chang, U.S. Pat. Pub. No. 2019/0148520, Figures 16-18.
Chang Figures 16, 17:

    PNG
    media_image17.png
    451
    524
    media_image17.png
    Greyscale




    PNG
    media_image18.png
    229
    526
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    228
    524
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    294
    665
    media_image20.png
    Greyscale

may be deeper than the trenches (109) formed between the fins (112).  Sun specification ¶ 115.  This suggests that the depth of trench (133) is not necessarily deeper than the trench (109) between the fins (112).  If this is the case, then the bottom portions of the plurality of fins (112) targeted for etching can be left, and after the (g), the left upper surface of each of the plurality of fins (112) is covered with the second insulating film (136).
Chang Figures 16-20 disclose that an isolation region is created by etching fins (1502) between active regions, where the bases of the fins (1502) (left side of Chang Figure 20) in the isolation region remain and are covered by an isolation dielectric (2002).  Chang specification ¶¶ 45-59.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Sun to include the Chang steps because Chang provides the information on the steps that Sun leaves out if the Sun trench (133) is not deeper than trenches (109).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, and further in view of Ok, U.S. Pat. Pub. No. 2020/0066600, Figures 9-11.
Ok Figure 9:

    PNG
    media_image21.png
    299
    539
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    309
    546
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    298
    531
    media_image23.png
    Greyscale

Regarding claim 12, which depends from claim 8: Sun Figures 12-23 disclose that the (b) includes: (b1) forming the first insulating film (115) to embed spaces between the plurality of fins (112) and cover the plurality of hard 10masks (106); and then removing the first insulating film (115) while keeping the plurality of hard masks (106) on the upper surface of each of 15the plurality of fins (112) by planarization.  Sun specification ¶¶ 102, 103.  Sun states that the first insulating film is a flowable oxide.  Id. ¶ 49.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sun and Ok, and further in view of Kuhn, U.S. Pat. Pub. No. 2011/0147848, Figures 3d-3j and Ching, U.S. Pat. Pub. No. 2019/0035785, Figures 10-11. 
Regarding claim 13, which depends from claim 12: Sun discloses that the second insulating film (136) is formed on the side surfaces of the plurality of fins (112) and that after the second insulating film (136) is formed, performing an etching treatment to the first insulating film (115) and the second insulating film (136) to protrude/expose the upper portions of the plurality of fins (112) from the first insulating film (115) and the second insulating film (136).  Sun specification ¶¶ 116, 117.  Sun does not disclose in the (f), the second insulating film is formed on the upper surface of each of the plurality of fins, and 20wherein the (g) includes: (g1) polishing the second insulating film; and (g2) after the (g1), by performing an anisotropic 74etching treatment to the first insulating film and the second insulating film, protruding the upper portions of the plurality of fins from the first insulating film and the second insulating film.

Ching Figures 10-11 disclose, by performing an anisotropic 74etching treatment to insulating film (106), protruding/exposing the upper portions of the plurality of fins (104) from the insulating film (106).  Ching specification ¶¶ 42, 43.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to include the anisotropic etching treatment to protrude/expose the plurality of fins from the insulating film because Ching provides further detail relating to the process step.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, Ok, Kuhn, and Ching, and further in view of Chidambarrao, U.S. Pat. Pub. No. 2004/0113174, Figure 3.
Chidambarrao Figure 3: 
    PNG
    media_image24.png
    269
    481
    media_image24.png
    Greyscale

Id.
Chidambarrao discloses that TEOS requires a densification anneal after deposition.  Chidambarrao specification ¶ 30.  Chidambarrao Figure 3 discloses a silicon island that is surrounded by TEOS.  Id. ¶ 35.  If TEOS is used in Sun as the second insulating film (136), then TEOS would be heat treated, which would also heat treat the first insulating film (115).  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to include the heat treatment because TEOS requires a densification anneal after deposition.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo, U.S. Pat. Pub. No. 2013/0037871, Figures 7A and 7B.







    PNG
    media_image25.png
    351
    503
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    385
    504
    media_image26.png
    Greyscale

Id. ¶ 71.  The claim requires that the distance between the second and third finds to be less than the distance between the first and second fins.  This requirement is in place to ensure that the height of the element isolation portion (16) between the second and third fins is less than the height of the element isolation portion (16) between the third and fourth fins.  Preferably, the specification states that the height difference between element isolation portions (16) of the second and third fins and the first and second fins is ¼ to ½ of height difference between the element isolation portions (16) of the third and fourth fins and the first and second fins.  Sudo Figure 7B, detail (below), shows a similar relationship.  

    PNG
    media_image27.png
    588
    647
    media_image27.png
    Greyscale

Because the Sudo disclosure results in the same favorable element isolation portion relationship as disclosed by applicants, claim 15 is an obvious variation of Sudo Figures 7A and 7B.  
Regarding claim 16, which depends from claim 15: Sudo Figure 7B (detail, above) discloses that in a case that the position of the upper surface of 15the first element isolation portion is H1, the position of the upper surface of the second element isolation portion is H2, and the position of the upper surface of the third element isolation portion is H3, an absolute value of (H2-H1) is smaller than an absolute value of (H3-H2).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sudo Figures 7A and 7B, and further in view of Sudo Figures 1A and 1B.






    PNG
    media_image28.png
    320
    474
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    365
    481
    media_image29.png
    Greyscale

Regarding claim 20, which depends from claim 15: Sudo Figures 7A and 7B are silent as to the material of the element isolation portions.  Sudo Figures 1A and 1B disclose that the first element isolation portion (16), the second element isolation portion Id. ¶ 25.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use silicon oxide as the element isolation portion material because the modification would have involved a selection of a known material based on its suitability for its intended use.	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sudo, and further in view of Hamaguchi, U.S. Pat. Pub. No. 2017/0256555, Figures 1, 2A, and 2B.
Hamaguchi Figure 1:

    PNG
    media_image30.png
    454
    463
    media_image30.png
    Greyscale






    PNG
    media_image31.png
    345
    490
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    332
    497
    media_image32.png
    Greyscale

Regarding claim 17, which depends from claim 15: Sudo Figures 7A and 7B disclose a first gate electrode (17) extending in the second direction and straddling the first fin (left fin (12)), the second fin (right fin (12)) and the third fin (left fin (12a)) via a 
Sudo Figures 1A and 1B disclose a plug (20) is the location of the Sudo Figures 7A and 7B unidentified item (20).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the plug from Sudo Figures 1A and 1B because Sudo Figures 7A and 7B are a comparative modification of Sudo Figures 1A and 1B.
Sudo discloses a memory device using finFETs.  Sudo specification ¶¶ 17-20.  Hamaguchi Figures 1, 2A, and 2B disclose a memory device using finFETs in which the first gate insulating film (20, 30, 40) includes a charge storage layer (30).  Hamaguchi specification ¶¶ 17-36.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Sudo to use the Hamaguchi first gate insulating film because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sudo, and further in view of Hamaguchi, Figures 11 and 13.






    PNG
    media_image33.png
    370
    351
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    507
    505
    media_image34.png
    Greyscale


Hamaguchi Figure 13 discloses two regions (81d, 81c) which have different applications (Data Flash and Code Flash, respectively), which may have memory cells (MCa, MCb), respectively.  Hamaguchi specification ¶¶ 84-88.  Hamaguchi Figure 11 discloses that these memory cells may be in separate regions (RGI, RGh) of the memory device.  Id. ¶ 75.  One having ordinary skill in the art at a time before the effective filing date would be motivated to change the second circuit block in Sudo to a different application because the modification would have involved a selection of a known design based on its suitability for its intended use.

Allowable Subject Matter
Claims 1-4 are allowed.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the informalities were addressed.
Claims 6 and 7 are objected to, but would be allowable if the objections were addressed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the third and fourth 10fins being used as a dummy fin of a dummy element”, in combination with the remaining limitations of the claim.
With regard to claims 2-7: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “a nonvolatile memory is formed on each of the first fin and the second fin, and wherein a dummy element not serving as the nonvolatile memory cell is formed on the third fin”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Victoria K. Hall/Primary Examiner, Art Unit 2897